          Case 20-33918 Document 16 Filed in TXSB on 08/03/20 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                               ENTERED
                                                                                                                 08/03/2020
                                                                  )
In re:                                                            )   Chapter 11
                                                                  )
BENEVIS CORP., et al.1                                            )   Case No. 20-33918(MI)
                                                                  )
                          Debtors.                                )   (Joint Administration Requested)
                                                                  )   Re: Docket No. 

                 ORDER (I) DIRECTING JOINT ADMINISTRATION
         OF THE CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

         The above-captioned debtors and debtors in possession (the “Debtors”) filed their motion

(the “Motion”)2 for the entry of an order (this “Order”) (a) directing the joint administration of

the Debtors’ chapter 11 cases for procedural purposes only and (b) granting related relief, all as

more fully set forth in the Motion. The Court has jurisdiction over the Motion pursuant to 28

U.S.C. § 1334 and venue of the Motion is proper pursuant to §§ 1408 and 1409. The Motion is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2) and the Court may enter a final order on

the Motion. ([SDUWHUHOLHILVDSSURSULDWH7KH&RXUWRUGHUV




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as follows: Benevis Corp. (0242); LT Smile Corporation (2818); Benevis Holding Corp. (0222);
    Benevis Affiliates, LLC (7420); Benevis, LLC (5524); Benevis Informatics, LLC (7833). The address of the
    Debtors’ headquarters is 1090 Northchase Parkway SE, Suite 150, Marietta, GA 30067.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
          Case 20-33918 Document 16 Filed in TXSB on 08/03/20 Page 2 of 3




         1.     The above-captioned chapter 11 cases ZLOOEHMRLQWO\DGPLQLVWHUHGE\WKLV&RXUWXQGHU&DVH

         1R 0, $OORIWKHMRLQWO\DGPLQLVWHUHGFDVHVQRWSUHYLRXVO\DVVLJQHGWR-XGJH,VJXUDUH

         WUDQVIHUUHGWR-XGJH,VJXU

         2.      Additionally, the following checked items are ordered:

         a.         :     One disclosure statement and plan of reorganization may be filed for all of
                          the cases by any plan proponent.

         b.         :     Parties may request joint hearings on matters pending in any of the jointly
                          administered cases.

         c.         :     Other: See below.

         3.      The caption of the jointly administered cases should read as follows:

                        IN THE UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION
                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
BENEVIS CORP., et al.1                                            ) Case No. 20-33918 (MI)
                                                                  )
                          Debtors.                                ) (Jointly Administered)
                                                                  )

         4.      The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

         5.      A docket entry, substantially similar to the following, shall be entered on the

dockets of each of the Debtors, other than Benevis Corp., to reflect the joint administration of

these chapter 11 cases:

                 An order has been entered in accordance with rule 1015(b) of the
                 Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as follows: Benevis Corp. (0242); LT Smile Corporation (2818); Benevis Holding Corp. (0222);
    Benevis Affiliates, LLC (7420); Benevis, LLC (5524); Benevis Informatics, LLC (7833). The address of the
    Debtors’ headquarters is 1090 Northchase Parkway S.E., Suite 150, Marietta, GA 30067.


                                                         2
KE 64176704
           Case 20-33918 Document 16 Filed in TXSB on 08/03/20 Page 3 of 3




                  Local Rules of Bankruptcy Practice for the United States
                  Bankruptcy Court for the Southern District of Texas directing joint
                  administration for procedural purposes only of the chapter 11 cases
                  of: Benevis Corp., 20-33918; Benevis Affiliates, LLC, 20-33919;
                  Benevis Holdings Corp., 20-33920; Benevis Informatics, LLC, 20-
                  33921; Benevis, LLC, 20-33922; and LT Smile Corporation, 20-
                  33923. The docket in Case No. 20-32918 (MI) should be consulted
                  for all matters affecting this case. All further pleadings and other
                  papers shall be filed in and all further docket entries shall be
                  made in Case No. 20-33918 (MI).


         6.       The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

 for the Southern District of Texas shall keep, one consolidated docket, one file, and one

 consolidated service list for these chapter 11 cases.

         7.       The Debtors are authorized to file monthly operating reports on a consolidated

 basis, but shall track and break out income and disbursements on a debtor-by-debtor basis.

          .   Nothing contained in the Motion or this Order shall be deemed or construed as

 directing or otherwise effecting a substantive consolidation of these chapter 11 cases and

 this Order shall be without prejudice to the rights of DQ\ SDUW\ to seek entry of an

 order substantively consolidating their respective cases.
         .   Notice of the Motion as provided therein shall be deemed good and sufficient
notice of such Motion and the requirements of the Bankruptcy Rules and the Local Rules are

satisfied by such notice.
         1.    Notwithstanding any Bankruptcy Rule to the contrary, the terms and conditions of
this Order are immediately effective and enforceable upon its entry.
         1.    The Debtors are authorized to take all actions necessary to effectuate the relief
granted in this Order in accordance with the Motion.

7KLV&RXUWUHWDLQVH[FOXVLYHMXULVGLFWLRQZLWKUHVSHFWWRDOOPDWWHUVDULVLQJIURPRU

UHODWHGWRWKHLPSOHPHQWDWLRQLQWHUSUHWDWLRQDQGHQIRUFHPHQWRIWKLV2UGHU

  August
         October03,
                 17,2020
                     2018                                 
                                                          
                                                                                                           
                                                                            
                                                                    
                                                          
                                                          
